Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 1-2, 6-7, 10-11, 15, 18-19, 23, 26  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernat et al. (Pub. No. US2018/027062)
As per claim 1, Bernat discloses an accelerator device (fig.13, i.e., 1240) comprising:
one or more slots (fig.12-13 & paragraph Sled 704 may also feature an expansion connector 717.  Expansion connector 717 may generally comprise a socket, slot, or other type of connection element that is capable of accepting one or more types of expansion modules); and
circuitry(fig.12-13,  i.e., 1302) to:
receive, from a compute device,(fig.12-13, i.e., 1270)  one or more parameters of a workload, (paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250) the workload to be performed a slot of the one or more slots of the accelerator device and one or more slots of one or more remote accelerator devices; (paragraph 94, i.e., In response, the accelerator 1250 determines whether the parameters are acceptable (e.g., whether the specified amount of the resource is actually available to be allocated if the corresponding class of service is requested, whether the class of service is a duplicate of another class of service that has already been registered, etc.).
provide the one or more parameters of the workload to a kernel (fig.12-13, i.e., 1220) of the one or more slots of the accelerator device; (paragraph 94, i.e., In response to a determination that the parameters are not acceptable, the accelerator sends a NACK message back to the orchestrator server 1220, which in turn, sends the NACK message to the compute device 2110.) 
receive, from the kernel, a workload result based on the one or more parameters of the workload; (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)
automatically compress the workload result without instruction from the kernel; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
send the compressed workload result to the compute device. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)
	 
As per claim 2, Bernat discloses wherein the circuitry is further to:
receive, from the kernel, data to be sent to a remote kernel on the one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)
compress the data received from the kernel without instruction from the kernel; (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )and 
send the compressed data to the one or more remote accelerator devices. (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)

As per claim 6, Bernat discloses  wherein the circuitry is further to:
receive, from the kernel, an indication of a type of the data to be sent to the remote kernel; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)and 
select, based on the indication of the type of the data to be sent to the remote kernel, a compression algorithm, wherein to compress the data received from the kernel without instruction from 

As per claim 7, Bernat discloses  the system further comprising the compute device, the compute device comprising one or more machine-readable media comprising a plurality of instructions stored thereon that, when executed by the compute device, causes the compute device to:
determine, by an application of a processor of the compute device, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)
receive, by a network interface controller of the compute device and from the processor, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250)
automatically compress, by the network interface controller and without instruction from the application, the one or more parameters of the workload; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
send, by the network interface controller and to the accelerator device, the one or more compressed parameters of the workload. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The 

As per claim 10, Bernat discloses method comprising:
receiving, by circuitry of an accelerator device and from a compute device, one or more parameters of a workload,  the workload to be performed by the accelerator device and one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)
providing, by the circuitry, the one or more parameters of the workload to a kernel of the accelerator device; (paragraph 94, i.e., In response to a determination that the parameters are not acceptable, the accelerator sends a NACK message back to the orchestrator server 1220, which in turn, sends the NACK message to the compute device 2110.)
receiving, by the circuitry and from the kernel, a workload result based on the one or more parameters of the workload; (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.) 
automatically compressing, by the circuitry, the workload result without instruction from the kernel; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
sending, by the circuitry the compressed workload result to the compute device. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with 

As per claim 11, Bernat discloses  the method further comprising:
receiving, by the circuitry and from the kernel, data to be sent to a remote kernel on the one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)
compressing, by the circuitry, the data received from the kernel without instruction from the kernel; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
sending, by the circuitry, the compressed data to the one or more remote accelerator devices. (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)

As per claim 15, Bernat discloses the method further comprising:
determining, by an application of a processor of the compute device, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250)
receiving, by a network interface controller of the compute device and from the processor, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the 
automatically compressing, by the network interface controller and without instruction from the application, the one or more parameters of the workload; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
sending, by the network interface controller and to the accelerator device, the one or more compressed parameters of the workload. . (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)

As per claim 18, Bernat discloses one or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed, cause circuitry of an accelerator device to:
receive, from a compute device, one or more parameters of a workload,   the workload to be performed by the accelerator device and one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)
provide the one or more parameters of the workload to a kernel of the accelerator device; (paragraph 94, i.e., In response to a determination that the parameters are not acceptable, the accelerator sends a NACK message back to the orchestrator server 1220, which in turn, sends the NACK message to the compute device 2110.)

automatically compress the workload result without instruction from the kernel; (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )and 
send the compressed workload result to the compute device. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)

As per claim 19, Bernat discloses  wherein the plurality of instructions further the circuitry to:
receive, from the kernel, data to be sent to a remote kernel on the one or more remote accelerator devices; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)
compress the data received from the kernel without instruction from the kernel; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
send the compressed data to the one or more remote accelerator devices. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)

As per claim 23, Bernat discloses  one or more non-transitory machine-readable media comprising a second plurality of instructions stored thereon that, when executed by the compute device, causes the compute device to:
determine, by an application of a processor of the compute device, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 94, i.e., the orchestrator server 1220 sends the registration message 2120 including the parameters, to the identified accelerator (e.g., the accelerator 1250)
receive, by a network interface controller of the compute device and from the processor, the one or more parameters of the workload to be sent to the accelerator device; (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)
automatically compress, by the network interface controller and without instruction from the application, the one or more parameters of the workload; and (paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload )
send, by the network interface controller and to the accelerator device, the one or more compressed parameters of the workload. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-5, 8-9, 12-14, 16-17, 20-21, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernat et al. (Pub. No. US2018/027062) in view of Kim (Pub. No. US2014/0358869)
As per claim 3,  Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the data to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the data, wherein to compress the data comprises to compress the data of the one or more RDMA commands, wherein to send the compressed data to the one or more remote accelerator devices comprises to send the one or more RDMA commands with the compressed data of the RDMA commands to the one or more remote accelerator devices. However, Kim discloses this. 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Bernat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 4, Goyal discloses  wherein the circuitry is further to: receive telemetry data indicating a performance parameter of one or more remote accelerator devices; and   
determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel, wherein to compress the data received from the kernel comprises to compress the data received from the kernel in response to a determination to compress the data based on the telemetry data of the one or more remote accelerator devices.  (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.) 

As per claim 5, Bernat discloses  wherein the telemetry data of the one or more remote accelerator devices comprises an indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, wherein to determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel comprises to 

As per claim 8, Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the one or more parameters to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the one or more parameters of the workload, wherein to send the one or more compressed parameters to the accelerator device comprises to send the one or more RDMA commands with the one or more compressed parameters of the workload to the one or more remote accelerator devices However, Kim discloses this. (paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of BERnat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

Asper claim 9,  Bernat discloses  wherein the plurality of instructions further cause the compute device to: receive telemetry data indicating a performance parameter of the accelerator device; and


As per claim 12, Bernat discloses all the limitations as the above but does not explicitly ,  wherein receiving the data to be sent comprises receiving one or more remote direct memory access (RDMA) commands comprising the data, wherein compressing the data comprises compressing the data of the one or more RDMA commands, wherein sending the compressed data to the one or more remote accelerator devices comprises sending the one or more RDMA commands with the compressed data of the RDMA commands to the one or more remote accelerator devices. However, Kim discloses this. (paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Goyal so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 13, Bernat   discloses  the method further comprising:

determining, by the circuitry and based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel, wherein compressing the data received from the kernel comprises compressing the data received from the kernel in response to a determination to compress the data based on the telemetry data of the one or more remote accelerator devices.  (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)

As per claim 14,  Bernat dscloses  wherein the telemetry data of the one or more remote accelerator devices comprises an indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, wherein determining, by the circuitry and based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel comprises determining, based on the indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, whether to compress the data received from the kernel. (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)



It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Bernat so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 17, Bernat discloses  the method further comprising:
receiving, by the compute device, telemetry data indicating a performance parameter of the accelerator device; and  (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)
determining, by the compute device and based on the telemetry data of the accelerator device, whether to compress the one or more parameters of the workload, wherein compressing the one or more parameters of the workload comprises compressing the one or more parameters of the workload 

As per claim 20 ,  Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the data to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the data, wherein to compress the data comprises to compress the data of the one or more RDMA commands, wherein to send the compressed data to the one or more remote accelerator devices comprises to send the one or more RDMA commands with the compressed data of the RDMA commands to the one or more remote accelerator devices. However, Kim discloses this. (paragraph 68, i.e., the map reduce operation accelerator 114 is in an upper layer of a library and an operating system (O/S) kernel module that provides a remote direct memory access (RDMA) function used for acceleration of a data transmission process via a network, and functions as an interface that enables the map reduce operation framework to transmit data at high speeds using an RDMA function.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Cela so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 21, Bernat discloses wherein the plurality of instructions further the circuitry to:
receive telemetry data indicating a performance parameter of one or more remote accelerator devices; and  (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level 
determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel, wherein to compress the data received from the kernel comprises to compress the data received from the kernel in response to a determination to compress the data based on the telemetry data of the one or more remote accelerator devices.  (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)

As per claim 22, Bernat discloses wherein the telemetry data of the one or more remote accelerator devices comprises an indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, wherein to determine, based on the telemetry data of the one or more remote accelerator devices, whether to compress the data received from the kernel comprises to determine, based on the indication of available bandwidth between the accelerator device and the one or more remote accelerator devices, whether to compress the data received from the kernel.   (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize remote accelerator/FPGA, memory, and/or SSD resources that are disaggregated on a sled located on the same rack or any other rack in the data center.)

As per claim 24, Bernat discloses all the limitations as the above but does not explicitly discloses wherein to receive the one or more parameters to be sent comprises to receive one or more remote direct memory access (RDMA) commands comprising the one or more parameters of the workload, wherein to send the one or more compressed parameters to the accelerator device comprises to send the one or 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kim with the teaching of Goyal so as to provide RDMA to help in boosting the performance of applications that need low latency and high throughput as it supports kernel bypass, zero-copy and does not involve CPU so as enhance the system performance.

As per claim 25, Bernat discloses wherein the second plurality of instructions further cause the compute device to:
receive telemetry data indicating a performance parameter of the accelerator device; and  (paragraph 94, i.e., the acknowledgement message includes an identifier of a service level agreement associated with the registered class of service.  The orchestrator server 1220, in the illustrative embodiment, then sends the acknowledgement message to the compute device 2210.)
determine, based on the telemetry data of the accelerator device, whether to compress the one or more parameters of the workload, wherein to compress the one or more parameters of the workload comprises to compress the one or more parameters of the workload in response to a determination to compress the one or more parameters of the workload based on the telemetry data of the accelerator device.  (paragraph 53, i.e., The optical infrastructure allows for compute resources on one sled to utilize 

Response to Amendment
5.	Applicant's amendment filed on 1/6/2021 have been fully considered but does not place the application in condition for allowance.
	a. In response to Applicant’s argument that Bernat fails to teach automatically compress the workload result without instruction from the kernel.”  Examiner respectfully disagrees. As Bernat notes at paragraph 80-84, Examiner further cited for clarification,  i.e., identify a type of the workload based on a profile of resource utilizations of the workload over time or based on a tag, an analysis of the computer-executable instructions within the workload, a header of the workload, metadata indicative of the types operations to be executed in the workload. And a workload onto a particular accelerator 1250, 1260 or type of accelerator (e.g., compression accelerator), which assign the workload to a corresponding accelerator 1250, 1260 for execution. And at paragraph 87, i.e., In receiving the one or more workloads, the accelerator 1250 may receive a designation of a logic portion 1252, 1254 of the accelerator 1250 that is to execute the workload ). In addition, Bernat discloses the data center 100 may include physical design features that facilitate the automation of a variety of types of maintenance tasks as further cited in paragraph 36). This is equivalent as Applicant’s recites claims. Thus, the prior art teaches the invention as claimed and the amended claims do not distinguish over the prior art as applied.

Applicant' s arguments are thus not persuasive towards patentability of the claims as presented and the rejections of record are maintained.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185